‘Case 1:19-cr-00488-RM Document 38 Filed 10/15/20 USDC Colorado’ Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Criminal Action No. 19-cr-00488-RM

UNITED STATES OF AMERICA,
Plaintiff,

v.

1. RICHARD HOLZER,

Defendant.

 

PLEA AGREEMENT

 

The United States of America, by and through Julia Martinez, Assistant United States
Attorney, and Michael J. Songer, Trial Attorney, and defendant, RICHARD HOLZER,
personally and through counsel, Mary V. Butterton and David Kraut, Assistant Federal Public
Defenders, submit the following Plea Agreement.

I. PLEA AGREEMENT
Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the parties
understand that any recommendations that a particular sentence or sentencing range be imposed
pursuant to this Plea Agreement is not binding on the court.
A. Defendant’s Obligations
1. Count of Conviction
The defendant agrees to plead guilty to Counts One and Two of the Indictment charging

violations of 18 U.S.C. § 247(a}(2) and (d)(3), Attempt to Obstruct Persons in the Enjoyment of

1 Court’s Exhibit

1

 
Case 1:19-cr-00488-RM Document 38 Filed 10/15/20 USDC Colorado Page 2 of 18

Their Free Exercise of Religious Beliefs Through Force and Use of Explosives and Fire (Count
One), and 18 U.S.C. § 844(i), Attempt to Maliciously Damage and Destroy, by Means of Fire
and Explosives, a Building Used in Interstate Commerce (Count Two). The defendant also
agrees to admit the Forfeiture Allegation contained in the Indictment.

3. Waiver of Appeal

The defendant is aware that 18 U.S.C. § 3742 affords the right to appeal the sentence,
including the manner in which that sentence is determined. Understanding this, and in exchange
for the concessions made by the government in this agreement, the defendant knowingly and
voluntarily waives the right to appeal any matter in connection with this prosecution, conviction,
or sentence unless it meets one of the following criteria: (1) the sentence exceeds the maximum
penalty provided in the statute of conviction; (2) the sentence exceeds 240 months; or (3) the
government appeals the sentence imposed. If any of these three criteria apply, the defendant
may appeal on any ground that is properly available in an appeal that follows a guilty plea.

The defendant aiso knowingly and voluntarily waives the right to challenge this
prosecution, conviction, or sentence in any collateral attack (including, but not limited to, a
motion brought under 28 U.S.C. § 2255). This waiver provision does not prevent the defendant
from seeking relief otherwise available in a collateral attack on any of the following grounds: (1)
the defendant should receive the benefit of an explicitly retroactive change in the sentencing
guidelines or sentencing statute; (2) the defendant was deprived of the effective assistance of
counsel; or (3) the defendant was prejudiced by prosecutorial misconduct. Should the plea of
guilty be vacated on the motion of the defendant, the government may, in its sole discretion,

move to reinstate any or all of the counts dismissed pursuant to this agreement.
Case 1:19-cr-00488-RM Document 38 Filed 10/15/20 USDC Colorado Page 3 of 18

4. Defendant’s Abandonment of Right, Title, and Claim to Seized Property

The United States of America and the defendant hereby agree that any property subject to
forfeiture pursuant to 18 U.S.C. § 844(c) and/or 18 U.S.C. § 982(a)(2)(B), seized from the
defendant and currently in the custody and/or control of the Federal Bureau of Investigation
(FBI), was properly setzed and that such property constitutes evidence, contraband, or fruits of
the crimes to which the defendant has pleaded guilty. As such, the defendant hereby relinquishes
all claims, title, and interest the defendant has in such property, specifically the items listed on
Attachment A to this Plea Agreement, to the United States of America with the understanding
and consent that the FBI, or other appropriate agency, is to destroy the property described above
forthwith without further obligation or duty whatsoever owing to the defendant or any other
person.

As part of the Plea Agreement in this case, the defendant hereby states under penalty of |
perjury that the defendant was the sole and rightful owner of the previously referenced property,
and that the defendant hereby voluntarily abandons all right and claim to this property.

5. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately and voluntarily any and
all assets and property, or portions thereof, subject to forfeiture, pursuant to 18 U.S.C. § 844(c)
and/or 18 U.S.C, § 982(a)(2)(B), whether in the possession or control of the United States or in
the possession or control of the defendant or defendant's nominees, or elsewhere. The assets to
be forfeited specifically include, but are not limited to, the items listed on Attachment A to this
Plea Agreement. The defendant agrees and consents to the forfeiture of these assets pursuant to

any federal criminal, civil, and/or administrative forfeiture action. The defendant also hereby

 
Case 1:19-cr-00488-RM Document 38 Filed 10/15/20 USDC Colorado ‘Page 4 of 18

agrees that the forfeiture described herein is not excessive and, in any event, the defendant
waives any constitutional claims that the defendant may have.

Forfeiture of the defendant's assets shall not be treated as satisfaction of any fine,
restitution, cost of imprisonment, or any other penalty this Court may impose upon the defendant
in addition to forfeiture.

B. Government’s Obligations

1. Dismissal of Charge

If the defendant enters an unconditional plea of guilty to Counts One and Two of the
Indictment and otherwise fulfills all obligations outlined above, the government will dismiss
Count Three of the Indictment and agrees not to charge the defendant with any other violations
of law now known to the United States Attorney’s Office for the District of Colorado.

2. Sentencing Position

The government reserves the right to argue for an upward departure pursuant to any
applicable provision, including but not limited to the Terrorism Enhancement, see § 3A1.4,
n.A(B), and/or for an upward variance. Nonetheless, the government agrees that it will not
recommend a sentence of imprisonment greater than 20 years (240 months). The government
notes that its specific sentencing recommendation will be made after consideration of all
available and relevant information and may be less than 20 years, but in any event will not be
greater than 20 years. The government is not bound to recommend any particular term of

supervised release.
Case 1:19-cr-00488-RM Document 38 Filed 10/15/20 USDC Colorado Page 5 of 18

3. Acceptance of Responsibility

If the defendant engages in no conduct that otherwise implicates § 3C1.1, the government
agrees that a 3-point reduction in the offense level for acceptance of responsibility, pursuant to
§ 3E1.1, is appropriate and agrees to make the appropriate motion at sentencing.

il. ELEMENTS OF THE OFFENSE

The parties agree that the elements of the offenses to which this plea is being tendered are
as follows. The elements of Count One, Attempt to Obstruct Persons in the Enjoyment of Their
Free Exercise of Religious Beliefs Through Force and Use of Explosives and Fire, in violation of
18 U.S.C. § 247(a}(2) and (0), are as follows:

One: Defendant acted intentionally;

Two: Defendant attempted to obstruct, by force or threat of force, any person in the
enjoyment of that person’s free exercise of religious beliefs;

Three: The offense included the attempted use of a dangerous weapon, fire, or explosive
device; and

Four: The offense was in or affected interstate or foreign commerce.

The elements of Count Two, Attempt to Maliciously Damage and Destroy, by Means of
Fire and Explosives, Temple Emanuel, in violation of 18 U.S.C. § 844(), are as follows:

One: Defendant attempted to maliciously damage or destroy the Temple Emanuel
Synagogue in Pueblo, CO;

Two: Defendant attempted to do so by means of fire or explosives; and

Three: At the time of the offense, Temple Emanuel was used in interstate commerce or

was used in an activity affecting interstate commerce.
Case 1:19-cr-00488-RM Document 38 Filed 10/15/20 USDC Colorado Page 6 of 18

I. STATUTORY PENALTIES

Based on the defendant’s criminal history known at this time, the applicable maximum
statutory penalty for a violation of 18 U.S.C. § 247(a)(2) and (d)(3) is not more than 20 years of
imprisonment, not more than a $250,000 fine, or both, not more than three years of supervised
release. The applicable maximum statutory penalty for a violation of 18 U.S.C. § 844(i is not
more than 20 years of imprisonment, not more than a $250,000 fine, or both, not more than
lifetime supervised release. The applicable minimum statutory penalty for a violation of 18
U.S.C. § 844(1) is not less than 5 years of imprisonment. Defendant will also be required to pay
a $100 special assessment fee per count of conviction.

The Court will impose a separate sentence on each count of conviction and may, to the
extent permitted by law, impose such sentences either concurrently with or consecutively to each
other.

IV. COLLATERAL CONSEQUENCES

The conviction may cause the loss of civil rights, including but not limited to the right to
possess firearms, vote, hold elected office, and to serve on a jury. If the defendant is not a
United States citizen, this conviction will resuit in the defendant’s removal from the United
States once he has completed any sentence of imprisonment.

A. Future Violations of Supervised Release

If supervised release is imposed, a violation of any conditions of probation or supervised
release may result in a separate prison sentence and additional supervision. Ifa condition of
release is violated, the defendant may be sentenced to up to 2 years without credit for pre-release

imprisonment or time previously served on post-release supervision.
Case 1:19-cr-00488-RM Document 38 Filed 10/15/20 USDC Colorado Page 7 of 18

V. STIPULATION OF FACTS

The parties agree that there is a factual basis for the guilty plea that the defendant will
tender pursuant to this Plea Agreement. That basis is set forth below. Because the Court must, as
part of its sentencing methodology, compute the advisory guideline range for the offenses of
conviction, consider relevant conduct, and consider the other factors set forth in 18 U.S.C. §
3553, additional facts may be included below which are pertinent to those considerations and
computations. To the extent the parties disagree about the facts set forth below, the stipulation of
facts identifies which facts are known to be in dispute at the time of the execution of the Plea
Agreement.

The statement of facts herein does not preclude either party from presenting and arguing,
for sentencing purposes, additional facts or factors not included herein, which do not contradict
the facts to which the parties have stipulated, and which are relevant to the guideline
computation under § 1B1.3, or to the sentencing factors found in § 1B1.4, 18 U.S.C. § 3553(a),
or to this Court’s overall sentencing decision. In “determining the factual basis for the sentence,
the Court will consider the stipulation of the parties, together with the results of the presentence
investigation, and any other relevant information.” § 6B1.4 Comm.

The parties stipulate to the following facts:

Temple Emanuel is a Synagogue serving a congregation of Jewish families in Pueblo,
Colorado. Its stated mission is to foster Jewish identity and ensure the survival of Judaism in a
small community. Constructed in 1900, the Temple Emanuel is on the National Register of
Historic Places and is the second-oldest synagogue in Colorado. It is periodically open to the

public.
Case 1:19-cr-00488-RM Document 38 Filed 10/15/20 USDC Colorado Page 8 of 18

Temple Emanuel also runs a Sunday School for Jewish children in Pueblo and
surrounding areas. The school meets every Sunday during the school year and charges yearly
tuition of $150 per student for those families able to pay. The teachers are all volunteers. The
money collected from tuition is used to purchase school supplies, including books and
workbooks on an annual basis. The books are purchased from out-of-state publishers. Last
year’s books were purchased from a publishing house located in Pennsylvania.

The defendant, Richard Holzer, is a 28-year-old white male who was living in Pueblo,
Colorado, at the time of the offenses. The defendant used social media accounts to promote
white supremacy ideology and acts of violence, including racially- and religiously- motivated
acts of violence.

On September 28, 2019, an FBI Online Covert Employee (“OCE”) contacted the
defendant. The OCE’s Facebook account portrayed the OCE as a white female who is
supportive of white supremacy ideology. She told the defendant that Facebook suggested they
be friends. The defendant sent a picture of three buttons showing a swastika and two other
symbols associated with white supremacy ideology. Shortly thereafter he sent pictures of
himself wearing clothing with symbols and phrases associated with white supremacy. He stated
that he lives in Colorado, used to be a member of the Ku Klux Klan (KKK), and is now a
skinhead. He then asked the OCE to contact him on his other Facebook account, from which the
defendant sent the OCE multiple pictures of himself holding firearms — including a 44 caliber
handgun and an AR-15 — and a video showing him putting on a mask, grabbing a machete and
saying, “I went after another pedophile. It’s something that I’ve actually enjoyed doing is killing

them,” The defendant also sent the OCE a message stating “I was outside a Jewish center once”
Case 1:19-cr-00488-RM > Document 38 Filed 10/15/20 USDC'Colorado Page 9 of 18

and then forwarded a video showing him urinating on the front door of a Jewish center in
California.

The next day, the defendant began to tell the OCE about his efforts to drive Jewish
people out of Pueblo, He volunteered that, on October 31, 2018, he paid a Mexican cook $70 to
“hex and poison a local Synagogue” by putting arsenic in the Synagogue’s pipes, and that the
Synagogue was shut down as a result. Noting that he had faced backlash from the “white
movement” for hiring a Mexican to carry out the attack, the defendant explained, “You really
want the Jews gone then sometimes you have to improvise.” The defendant explained that the
man he paid was nicknamed “Mexican Hitler,” and that he agreed to poison the synagogue “for
cheap” because he and the defendant “both do not like Jews.” After the defendant described the
arsenic attack, OCE asked him to “let me know when you have an activist event coming up.”
The defendant responded by sending a video that he had previously filmed at Temple Emanuel.

On October 3, 2019, the defendant messaged the OCE to teil her “I’m getting ready for
rahowa”’ (a racial holy war). When the OCE asked the defendant to “message me so we can talk
about rahowa,” the defendant responded by sending a voice recording in which he explained he
was going to scope out Temple Emanuel.

On October 4, 2019, the defendant told the OCE that he was going to “check out the
synagogue and see if any ants come out of the HILL.” He then sent the OCE a video showing
Nazi propaganda, knives, and masks. Three hours later, the defendant sent the OCE a video he
had just taken outside Temple Emanuel. The video shows a woman outside the Synagogue and
the defendant can be heard saying: “Oh shit. This would mean the kikes are going back into

business here and uh we’ll have to fucking figure out what they’re going to do.”
Case 1:19-cr-00488-RM Document 38” Filed 10/15/20 USDC Colorado Page 10 of 18

The defendant then told the OCE he intended to poison the Synagogue again and invited
the OCE to participate. He explained that he could get arsenic from a friend who worked for a
company that makes water filters. The defendant cautioned the OCE that everyone needed to
wear masks “when we do the synagogue” to hide their identities and stated that he intended to
“Tg]o out with a final act for the movement.” The OCE then told the defendant that she had
friends who would be in the area of Colorado Springs the following week, and the defendant
responded that he was interested in meeting them.

On October 12, 2019, an FBI undercover agent (UC-1) established contact with the
defendant, presenting himself as one of the friends the OCE mentioned to the defendant. UC-1
told the defendant that he and some friends planned to be in Colorado Springs, Colorado, the
following week. The defendant sent several pictures of himself with various images,
paraphernalia, and clothing associated with white supremacy and Nazi ideology. The next day,
the defendant explained to UC-1 his plan to poison a synagogue in Pueblo, Colorado, on
Halloween. Over the next several days the defendant continued to send images related to white
supremacy and Nazi ideology, and the defendant and UC-1 made plans to meet in person.

On October 17, 2019, three undercover FBI agents (“UCs”) posing as the OCE’s friends
met with the defendant and a friend of the defendant in Colorado Springs. Agents audio-
recorded the meeting. At the meeting, the defendant brought white supremacy paraphernalia as
gifts for the UCs, including a flag, several patches, a metal Thor’s hammer, and a mask.
Throughout the meeting the defendant repeatedly expressed his hatred of Jewish people and

discussed his efforts to drive them out of Pueblo.

10
Case 1:19-cr-00488-RM Document 38 Filed 10/15/20 USDC Colorado Page 11 of 18

The defendant started the meeting by recounting his attempt to shut down the Synagogue
last year by paying a Mexican cook to put arsenic in the building’s pipes.’ The defendant falsely
claimed that the Synagogue was shut down for months and recently re-opened, much to his
dismay. The defendant began talking about repeating the arsenic plan on October 31 of this year
to shut the Synagogue down and “make them know they’re not wanted here.” He then raised the
possibility of using different tactics to accomplish his goal. The defendant mentioned welding
the doors shut and suggested that he could put together Molotov cocktails to throw through the
building’s windows. The defendant was the first person to mention the use of explosives during
the meeting — he brought up Molotov cocktails in response to one of the UCs asking an open-
ended question about what other methods he was considering, Regarding the use of explosives,
the defendant told the UCs, “I’m as down as everybody else is... I want something that tells
them they are not welcome in this town. Better get the fuck out, otherwise, people will die.”

The defendant, his friend, and the UCs then drove to Pueblo to visit Temple Emanuel and
assess what type of attack would be most effective. While on site, the defendant observed that
Molotov cocktails would not be enough to condemn the entire building, stating “simply busting
out the windows is not gonna be enough.” The defendant and the UCs then discussed using pipe
bombs. The defendant stated that he and his friend would go to the Synagogue when no one was
there to try to determine where they could place explosives. The UCs offered to supply the pipe
bombs, but cautioned that it would take some time because they would need to bring them in

from out of state, The defendant stated, “Let’s get that place off the map.” The defendant

 

' Subsequent investigation did not uncover any evidence that this incident ever occurred.

11
Case 1:19-cr-00488-RM Document 38 Filed 10/15/20 ' USDC Colorado Page 12 of 18

further explained, “This is the big center here for them here in town, Thing is, why not hit the
heart, right?”

The defendant continued to take steps to plan the bombing after his meeting with the
UCs. Two days later, on October 19, 2019, the defendant sent UC-1 a video that shows him
walking around the exterior of Temple Emanuel and commenting on various features of the |
building. He also explained that the attack on the Synagogue would be “phase two” and that
“phase three” would be outside of Pueblo and “bigger and better.” Later that day, in a group chat
between the defendant and the three UCs discussing the plot, UC-2 wrote, “Let me know what
you want the end result to look like and ll get to work.” The defendant responded the next day
with a picture of a church, half of which has crumbled to the ground, and stated, “Let’s have it
look something like that.” The defendant also sent a picture of an anti-Semitic caricature of a
Jewish man.

On October 21, 2019, UC-2 stated in the group chat that he was in the process of
collecting supplies for the bombing, which the group at that time was planning for Halloween
night, The defendant responded with a picture showing a Halloween mask and various white
supremacy paraphemalia, including the book “Mein Kampf” and a flag with a Nazi swastika. He
wrote, “Everyone have a mask for ‘TRICK OR TREATING,” followed by a skull and cross
bones emoji, “If not, I got extras.” Two days later, UC-2 sent two pictures to the group chat of
what appear to be pipe bombs with the message “wanted to show you a little progress. Prepped
several of these last night.” The defendant responded “Sieg Heil brothers.” Later, the defendant
sent an audio file to the group chat stating “. . . I’m honored to be a part of history and, more

importantly, the future of our folk, Heil.”

12
Case 1:19-cr-00488-RM Document 38 Filed’ 10/15/20 USDC Colorado Page 13 of 18

On October 27, 2019, the defendant sent an audio file to the group chat in which he stated
“Hey guys, [’m in front of you know where. And the lights are on in the building and there’s
definitely movement in there. That means, like, literally they’re definitely back in business. So
it’s a good thing we’re going to do what we’re going to do.”

On October 31, 2019, the defendant met again with UC-1. They discussed the plan to
attack the Synagogue and agreed that the defendant would meet with the UCs at a motel around

9:00 p.m. on November | to examine the explosives before going to the Synagogue. At the

 

defendant’s request, they went to a store to purchase gloves to use during the attack. The
defendant repeatedly affirmed that he was prepared to go through with the attack the following
night. When UC-1 raised the possibility of someone being inside the Synagogue when they set
off the explosives, the defendant stated that he did not think anyone would be there but that if
they were, the defendant would not care because they would be Jews.

The evening of November 1, 2019, UC-1 picked up the defendant and drove him to the
motel, where UC-2 and UC-3 were waiting, During the drive the defendant was animated and
displayed a Nazi armband. When they arrived at the motel, the defendant addressed the UCs: “I
wanted to thank each and every one of you for your time here tonight, I want to thank you for
your utmost effort. Like, this is a move for our race. One of these days, we’re probably gonna
do something where one of us, couple of us even, probably won’t come back.” The defendant
removed several items from a backpack he was carrying, including a knife, a mask, and a copy of
“Mein Kampf.” UC-2 showed the defendant two pipe bombs and two bundles each containing

seven sticks of dynamite. The defendant examined the explosives and declared, “this is

 

13
~ ‘Case 1:19-cr-00488-RM Document 38 Filed 10/15/20 USDC Colorado Page 14 of 18

absolutely gorgeous.” ‘The defendant then explained that they should carry out the attack at 2:30
or 3:00 in the morning, to avoid the police.

Though the UCs told the defendant that the pipe bombs and dynamite were functional
and “high-grade explosives,” they were all inert. The UCs also told the defendant that UC-2 and
UC-3 brought the pipe bombs and dynamite to Colorado from out of state. In fact, the dynamite
and simulated black powder contained within the pipe bombs were shipped to Colorado from
Quantico, Virginia, by the FBI to be used in the undercover operation.

The defendant was arrested and transported to a police station where he waived his
Miranda rights and agreed to speak with the FBI. The defendant admitted that he had been
planning to blow up a Synagogue that night with the pipe bombs and dynamite in the motel
room, He referred to the plan as “my mountain” and to Jews and the Synagogue as a “cancer” to
the community. Although the defendant stated that he had not planned to hurt anyone, when
asked what he would have done if there had been someone inside the Synagogue when he arrived
that night, he admitted that he would have gone through with the attack because anyone inside
would be Jewish.

VI. ADVISORY GUIDELINE CALCULATION

The parties understand that the imposition of a sentence in this matter is governed by 18
U.S.C. § 3553. In determining the particular sentence to be imposed, the Court is required to
consider seven factors. One of those factors is the sentencing range computed by the Court under
advisory guidelines issued by the United States Sentencing Commission. In order to aid the
Court in this regard, the parties set forth below their estimate of the advisory guideline range

called for by the United States Sentencing Guidelines. To the extent that the parties disagree

14
Case 1:19-cr-00488-RM Document 38 Filed 10/15/20 USDC Colorado Page 15 of 18

about the guideline computations, the recitation below identifies the matters which are in dispute.

The Guideline calculation below is the good-faith estimate of the parties, but it is only an
estimate. The parties understand that the government has an independent obligation to assist the
Court in making an accurate determination of the correct guideline range. To that end, the

government may make legal or factual arguments that affect the estimate below.

Offense Level:

A. Count One: Under § 2H1.1, the base offense level for this offense is 24, § 2H1.1(a)(1) (cross
referencing § 2K 1.4(a)(1)).

i, Because the defendant intentionally selected Temple Emanuel as the object of his
offense because of the actual or perceived race, color, religion, national origin,
ethnicity, gender, gender identity, disability, or sexual orientation of any person,
there is an increase of +3 levels. § 3AI.1 (a).

B. Count Two: Under § 2K 1.4, the base offense level for this offense is 24. § 2K1.4 (a)(1).

i. Because the defendant intentionally selected Temple Emanuel as the object of his
offense because of the actual or perceived race, color, religion, national origin,
ethnicity, gender, gender identity, disability, or sexual orientation of any person,
there is an increase of +3 levels. § 3A1.1(a).

C. The two counts group pursuant to § 3D1.2(a).
D. No role-in-offense or obstruction adjustments apply.

E. Defendant should receive a decrease in the offense level by -2 based upon his acceptance of
responsibility. § 3El.1{a), Defendant should also receive a decrease in the offense level by
—1 for timely notifying the government. § 3E1.1(b). At sentencing, the government will
make the appropriate motion for the one-point reduction.

F, The parties agree adjusted offense level is 24.

G. The government reserves the right to argue for an upward departure consistent with the
Terrorism Enhancement. See § 3A1.4, n.4(B). Such a departure is limited to the equivalent
of an increase of +12 levels, to 36, and an increase of the defendant’s criminal history to
Category VI. fd.

15
Case 1:19-cr-00488-RM Document 38 Filed 10/15/20 USDC Colorado Page 16 of 18

Criminal History Category

H. The parties acknowledge and agree that the estimation regarding Defendant's criminal history
is tentative. Defendant acknowledges that the criminal history will be further investigated by
the United States Probation Department and ultimately determined by the Court. Defendant
further acknowledges that any additional facts regarding the criminal history can greatly
affect the final guideline range and result in a longer term of imprisonment. Based upon the
facts known at this time regarding Defendant's criminal history, the parties believe that
Defendant falls within Criminal History Category (“CHC”) FE. § 4A1.1.

I. The career offender and repeat and dangerous sex offender adjustments tentatively do not
apply. § 4B1.1; § 4B1.5.

Guideline Ranges

J. The guideline range resulting from the estimated offense level of 24 and the estimated
criminal history category of [is 51 to 63 months of imprisonment, subject to the mandatory
minimum sentence of 60 months (resulting in a range of 60 to 63 months). However, the
imprisonment range for offense level 24 could be from 60 months (bottom of CHC IT) to 125
months (top of CHC VI). The guideline range resulting from offense level 36 and criminal
history to Category VI is 324 months to 405 months of imprisonment.

K. Pursuant to § 5E1.2, assuming the estimated offense level of 24, the fine range for this
offense would be $20,000 to $200,000, plus applicable interest and penalties.

L. Pursuant to 18 U.S.C, § 3583q) and § 5D1.2(b)(1), if the Court imposes the term of
supervised release, that term shall be at least 3 years but not more than life.

VU. ENTIRE AGREEMENT
This document states the parties’ entire agreement. There are no other promises,
agreements, (or “side agreements”), terms, conditions, understandings or assurances, express or
implied. In entering this agreement, neither the government nor the defendant have relied, or are

relying, on any terms, promises, conditions or assurances not expressly stated in this agreement.

16
Case 1:19-cr-00488-RM Document 38 Filed 10/15/20 USDC Colorado Page 17 of 18

 

 

Richard Holzer

Date: (ey . } U2 0
Defendant
Date: (0) IS J deo Arab lhe

ary V “Butterton
avid Kraut
Attorneys for Defendant

 

 

Date: pp 15/20 And 2

Julia Martinez
Assistant U.S. attony

Michael J. Songer
Trial Attorney

17
Case 1:19-cr-00488-RM Document 38 Filed 10/15/20 USDC Colorado Page 18 of 18

ATTACHMENT A

 

Knife with Nazi logo
Book "Mein Kampf"
Swastika arm band

 

 

 

24 blue vinyl gloves, including packaging

 

Five Halloween masks, including two packaging tags

Dark blue Cricket cellular telephone, IMEI#: 352168105998362
Kilt with attached Thors Hammer/Ax pendant

Silver colored Thor hammer pendant

Black FASCES emblem with Ax logo

White circular Triskele symbol patch with red trim

Black Irminsul Patch with Gold Trim

New World Order, Aryan Knights KKK Card

Confederate flag hockey mask

 

 

 

 

 

 

 

 

 

Framed photo with Sonnerad runic symbol attached

Framed photo with Nazi Waffen SS collar patch pin attached

Adoif Hitler photo with text "My boss is an Austrian Painter"

White teardrop shaped flag with black trim with picture of raven

Green bomber jacket with 14/88 patch, Anti SHARP pin, and Irminsul patch
Circular pin displaying "88"

Black t-shirt with "14 words" logo

Green bomber jacket with Wolfsangel button, Circular Life Rune black patch, and Iron Cross
patch

Red flag displaying swastika and "National-Sozialistische - D.A.P"

 

 

 

 

 

 

 

 

 

Animal hora

"White Devil" patch

Knife sheath with Nazi symbol

Celtic Cross Pendant

Thors Hammer pendant on black rope necklace

Black jacket with Sonnerad patch and an Irminsul patch

 

 

 

 

 

 

 

 
